Citation Nr: 1126141	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-30 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, a bipolar disorder, and major depressive disorder.

4.  Entitlement to service connection for a gastrointestinal disorder, such as gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia, irritable bowel (constipation or diarrhea), and other intestinal problems, to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2002 to August 2007.

This matter arises before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for tinnitus and an acquired psychiatric disorder, as well as entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran is currently diagnosed with a gastrointestinal disorder.

2.  The competent evidence of record does not show that the Veteran is currently diagnosed with a sleep disorder.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303(2010).

2.  A sleep disorder was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In correspondence dated January 2010, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorders and described the types of evidence that the Veteran should submit in support of his claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  Furthermore, the VCAA notice letter contained a description of the elements of degree of disability and effective date.  

The Board further notes that the Veteran was provided with a copy of the April 2010 rating decision, the July 2010 statement of the case, and the January 2011 supplemental statement of the case, which cumulatively included a discussion of the facts of the claims, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the Veteran's post-service treatment records and associated the Veteran's available service treatment records with the claims file.  The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claims for a gastrointestinal disorder and a sleep disorder.  However, the Veteran has not submitted credible evidence of any in-service treatment for these disorders and the medical evidence does not establish that the Veteran has been diagnosed with either a gastrointestinal disorder or a sleep disorder, as explained below.  In consideration of the foregoing, the Board finds that the evidence, which does not reveal that the Veteran has been diagnosed with the claimed disorders, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  As service and post-service medical records provide no basis to grant these claims, as will be explained in greater detail below, and in fact provide evidence against these claims, the Board finds no basis for the need to obtain a VA examination or medical opinion. 
  
The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

Gastrointestinal and Sleep Disorders

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2010).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

After reviewing the Veteran's claims file, the Board observes that there is no evidence that the Veteran is currently diagnosed with any gastrointestinal or sleep disorder or that he received treatment for either disorder in service.  Indeed, there is no indication that the Veteran has ever sought treatment for either of these disabilities.  In fact, the Veteran has not identified any records that would indicate he is currently receiving treatment for these disorders.     

Accordingly, the probative evidence of record does not show a diagnosis of any gastrointestinal or sleep disorder at any time during the course of this appeal. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary, and, therefore, the decision based on that interpretation must be affirmed).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the preponderance of the evidence is against the Veteran's claims, and service connection for a gastrointestinal disorder or sleep disorder is not warranted. 

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims and that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  Entitlement to service connection for a gastrointestinal disorder, such as gastroesophageal reflux disease, acid reflux, hiatal hernia, irritable bowel (constipation or diarrhea), and other intestinal problems, to include as secondary to an acquired psychiatric disorder, is denied.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder, is denied.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims of entitlement to service connection for tinnitus and an acquired psychiatric disorder, as well as the Veteran's claim for entitlement to service connection for psychosis for the purpose of establishing eligibility. 

Although VA afforded the Veteran compensation and pension examinations for his tinnitus and psychiatric disorder during the appeal period, neither was adequate to determine whether these disabilities are related to his period of active military service.  More specifically, the March 2010 audiological examiner did not discuss why there was no correlation between the Veteran's tinnitus and his time in service beyond discussing the Veteran's audiometric results.  The December 2010 psychiatric examiner relied heavily on the fact that the Veteran only received group counseling after a member of his unit committed suicide.  However, the examiner did not make any mention and apparently did not consider the Veteran's statement that he was afraid he would lose his security clearance if he sought mental health treatment.  Therefore, the examiners' reports are inadequate, and new examinations are required with respect to the Veteran's claimed disorders before the claims can be readjudicated.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination to determine the etiology or onset of his claimed tinnitus disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether the Veteran's tinnitus disability is at least as likely as not (i.e., probability of 50 percent) etiologically related to the Veteran's period active military service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

2. Schedule the Veteran for an appropriate examination to determine the etiology or onset of his claimed acquired psychiatric disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state what acquired psychiatric disability the Veteran is diagnosed with, if any, and whether that disability is at least as likely as not (i.e., probability of 50 percent) etiologically related to the Veteran's period active military service.  The examiner should also state whether it is at least as likely as not that the Veteran's acquired psychiatric disability developed within two years of his discharge from active military service. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

3.  After any additional development deemed necessary is accomplished, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


